UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-6724


MALCOLM MUHAMMAD,

                Plaintiff - Appellant,

           v.

C. STAPLETON; W. R. HENSLEY; RANDY MATHENA,

                Defendants – Appellees,

     and

M. STANFORD; B. RARIZEE; K. MASSEY; D. CRABTREE; DR. TATRO;
K. GIVENS,

                Defendants.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:11-cv-00610-SGW-RSB)


Submitted:   August 20, 2012                 Decided:   August 23,2012


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Malcolm Muhammad appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C.      § 1915A(b)            (2006)    and   denying       his    motion       for

reconsideration.             We    have    reviewed    the    record   and   find   no

reversible error.            Accordingly, we affirm for the reasons stated

by   the   district     court.         Muhammad   v.    Stapleton,     No.   7:11-cv-

00610-SGW-RSB (W.D. Va. Feb. 29 & Apr. 11, 2012).                         We deny the

motion     to    file   an    amended      complaint    and    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                             2